                        4:19-cv-04087-SLD-JEH # 44    Page 1 of 3
                                                                                         E-FILED
                                                              Tuesday, 14 April, 2020 03:42:56 PM
                                                                    Clerk, U.S. District Court, ILCD

                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS
                              ROCK ISLAND DIVISION


Susan Bennett,
                                               No. 19 CV 4087
         Plaintiff,
                                               Judge Sara Darrow
v.

American Federation of State, County                   Notice of Appeal
and Municipal Employees, Council 31,
AFL-CIO, et al.

         Defendants.


     Plaintiff Susan Bennett respectfully appeals to the United States Court of

Appeals for the Seventh Circuit from the order (Dkt. 42) and final judgment (Dkt.

43) of the District Court granting Defendants Attorney General Kwame Raoul,

Andrea R. Waintroob, Judy Biggert, Gilbert O’Brien Jr., Lynne Sered, and Lara

Shayne’s motion to dismiss; granting Defendants American Federation of State,

County and Municipal Employees, Council 31, AFL-CIO and AFSCME Local 672’s

motion for summary judgment; granting Defendant Board of Education Moline-Coal

Valley School District No. 40’s motion for summary judgment; and denying

Plaintiff’s motion for summary judgment, entered on March 31, 2020 and April 2,

2020, respectively.



Dated: April 14, 2020




                                           1
4:19-cv-04087-SLD-JEH # 44    Page 2 of 3




                Respectfully Submitted,

                /s/ Jeffrey M. Schwab

                Jeffrey M. Schwab
                James J. McQuaid
                Liberty Justice Center
                190 South LaSalle Street, Suite 1500
                Chicago, Illinois 60603
                Phone: (312) 263-7668
                jschwab@libertyjusticecenter.org
                jmcquaid@libertyjusticecenter.org

                Attorneys for Plaintiff




                  2
                      4:19-cv-04087-SLD-JEH # 44        Page 3 of 3




                            CERTIFICATE OF SERVICE

   I, Jeffrey M. Schwab, an attorney, certify that I served the foregoing Notice of

Appeal on all counsel of record by filing it electronically on April 14, 2020. Notice of

this filing will be sent by operation of the Court’s electronic filing system to all

parties indicated on the electronic filing receipt. Parties may access this filing

through the Court’s electronic filing system. I further certify that as of April 14,

2020, there are no nonregistered participants upon whom service by U.S. Mail is

required.

                                                       /s/ Jeffrey Schwab

                                                       Jeffrey M. Schwab




                                            3
